Citation Nr: 9913115	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-30 234	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
urethritis.  

2.  Entitlement to an increased (compensable) rating for 
prostatitis.  

3.  Entitlement to an increased (compensable) rating for 
residuals of boils and cellulitis of both axillae.  

4.  Entitlement to a 10 percent disability rating under 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active military service from January 1957 to 
December 1959.  This appeal arose from a March 1995 rating 
decision in which the Buffalo, New York Regional Office (RO) 
of the Department of Veterans Affairs (VA) denied compensable 
ratings for urethritis, prostatitis, and residuals of boils 
and cellulitis of both axillae.  The RO also denied 
entitlement to a 10 percent disability under 38 C.F.R. 
§ 3.324.  In December 1997, the Board of Veterans' Appeals 
(Board) remanded this case to the RO.  


REMAND

The veteran essentially contends that his service connected 
disabilities have increased in severity and warrant the 
assignment of compensable disability ratings.  He also argues 
that he is entitled to a compensable disability rating under 
38 C.F.R. § 3.324.  

With regard to the claims for increased (compensable) 
disability ratings for urethritis and prostatitis, the 
December 1997 remand noted that a May 1996 VA examination of 
the veteran did not include clinical evaluation of his 
complaints of daily urinary frequency.  Additionally, the 
claims folder did not contain records of VA medical treatment 
of the veteran at the Rochester, New York VA Medical Center.  
With regard to the claim for an increased (compensable) 
rating for residuals of boils and cellulitis of both axillae, 
the Board concluded that a VA examination of the veteran in 
May 1994 was inadequate for disability rating purposes.  The 
Board also indicated that adjudication of the remaining claim 
for a 10 percent disability rating for multiple, service-
connected disabilities in accordance with 38 C.F.R. § 3.324 
should be deferred.  The Board concluded that the claim for a 
compensable rating under 38 C.F.R. § 3.324 was inextricably 
intertwined with the other claims for increased (compensable) 
ratings, and that potentially favorable decisions on the 
increased ratings claims could affect entitlement to a 
compensable rating under 38 C.F.R. § 3.324.  

The December 1997 remand directed that relevant records of VA 
and other medical treatment of the veteran be obtained, and 
that the veteran be afforded a VA dermatology examination to 
evaluate the severity of the residuals of boils and 
cellulitis of both axillae.  The remand indicated that the 
veteran was to be made aware of the consequences of his 
failure to report for the VA examination, and referred to 
38 C.F.R. § 3.655.  (Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails without good cause to report for an 
examination scheduled in conjunction with a claim for an 
increased disability rating, the claim shall be denied.)  The 
remand also directed that the veteran be scheduled for a 
period of VA hospitalization for observation and evaluation 
to evaluate the severity of service-connected urethritis and 
prostatitis.  

In a January 1998 letter forwarded to the veteran's last 
known address, the RO requested that he provide information 
regarding medical treatment he has received for the 
disabilities at issue.  The record does not contain a reply 
from the veteran to the January 1998 letter.  Additional 
records were associated with the claims folder which 
indicated that the veteran had failed to report for several 
VA medical evaluations prior to the December 1997 remand.  A 
note in the record shows that he failed to report for a VA 
medical examination scheduled for June 1998.  In August 1998, 
the RO issued a supplemental statement of the case 
(SSOC),which described the potential consequences of his 
failure to report for VA medical examination pursuant to 
38 C.F.R. § 3.655.  The SSOC was forwarded to the veteran's 
last known address.  

In a November 1998 written statement, the veteran's 
representative acknowledged the veteran's failure to report 
for VA medical examination and the reference to 38 C.F.R. 
§ 3.655 in the SSOC.  However, the representative contended 
that providing the veteran with information regarding the 
possible consequences of failing to report for VA medical 
examination after the examination did not serve to substitute 
for notice prior to the examination.  The representative also 
asserted that the United States Court of Veteran Appeals 
(since March 1, 1999, the United States Court of Appeals for 
Veterans Claims or Court) has held in Stegall v. Brown, 11 
Vet. App. 268, 271 (1998), that a remand by the Court or the 
Board imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  

The Board notes that the claims folder does not contain the 
notice sent to the veteran by the RO, informing him of the 
June 1998 VA medical examination.  Accordingly, it cannot be 
determined whether the veteran was afforded notice of the 
possible effects of 38 C.F.R. § 3.655 in the event he failed 
to report for VA medical examination.  Therefore, the claims 
are REMANDED for the following:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should comply with the 
directions set forth in the December 1997 
for obtaining the records specified 
therein.  

2.  Following completion of the above 
development, the veteran should be 
afforded a VA dermatological examination 
to evaluate the severity of service-
connected residuals of boils and 
cellulitis of both axillae.  The claims 
folder, a copy of the December 1997 
remand, and a copy of this remand must be 
forwarded to the examiner for review in 
connection with the examination.  The 
examination report must contain diagnoses 
and must respond to the questions raised 
in the December 1997 remand.  The notice 
of VA examination sent to the veteran 
should be associated with the claims 
folder, and the notice should cite 
38 C.F.R. § 3.655, advising him of the 
potential consequence of his failure to 
report for the examination.  

3.  The veteran should also be scheduled 
for a period of hospitalization for 
observation and evaluation at a local VA 
medical facility, to determine the 
severity of urethritis and prostatitis.  
A report of clinical findings should be 
prepared as referenced in the December 
1997 remand.  The notice to report to a 
VA medical facility for observation and 
evaluation should be associated with the 
claims folder, and the notice should cite 
38 C.F.R. § 3.655, advising him of the 
potential consequence of his failure to 
report to the medical facility for 
observation and evaluation.  

4.  Following completion of the above 
actions, the RO should reconsider the 
claims for increased (compensable) 
ratings for urethritis, prostatitis, and 
residuals of boils and cellulitis of both 
axillae, as well as the claim for a 
compensable rating under 38 C.F.R. 
§ 3.24.  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) concerning 
all evidence added to the record since 
the last SSOC, which, in addition to any 
other pertinent laws and regulations, 
should cite 38 C.F.R. § 3.655 if 
applicable.  The veteran and his 
representative should then be given an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need 
take no further action until he is informed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	IRIS S. SHERMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





